United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 17-1134
                        ___________________________

                                   Calvin Carrick

                       lllllllllllllllllllll Plaintiff - Appellant

                                           v.

Jennifer Freeman, Individually and in her Official Capacity as a Police Officer for
the City of Little Rock; Donna Lesher, Individually and in her Official Capacity as
  a Police Officer for the City of Little Rock; Ronald Morgan, Individually and in
     his Official Capacity as a Police Officer for the City of Little Rock; Stuart
    Thomas, Individually; Kenton Buckner, in his official capacity as former and
       current Chief of Little Rock Police; City of Little Rock, a municipality

                      lllllllllllllllllllll Defendants - Appellees
                                       ____________

                    Appeal from United States District Court
                for the Eastern District of Arkansas - Little Rock
                                 ____________

                            Submitted: January 3, 2018
                             Filed: January 10, 2018
                                  [Unpublished]
                                 ____________

Before GRUENDER, MURPHY, and SHEPHERD, Circuit Judges.
                         ____________

PER CURIAM.
        Calvin Carrick appeals from the district court’s1 adverse grant of summary
judgment in his pro se 42 U.S.C. § 1983 action challenging the legality of his 2012
traffic stop, arrest, and prosecution in Little Rock, Arkansas. We limit our review to
Carrick’s claims against Little Rock Police Officer Jennifer Freeman, as he does not
contest the dismissal of the other defendants. See Hacker v. Barnhart, 459 F.3d 934,
937 n.2 (8th Cir. 2006) (issue is deemed abandoned on appeal when not discussed in
brief).

       Following the traffic stop, Carrick was charged and convicted in state court for
obstruction, resisting arrest, and improper license plate display. Although these
charges were later nolle prossed, during his state court appeal, we conclude that the
fact of his convictions prevents him from proving both that the traffic stop and arrest
were not supported by probable cause, and that Freeman violated his rights by
participating in his prosecution. See Spirtas Co. v. Nautilus Ins. Co., 715 F.3d 667,
670-71 (8th Cir. 2013) (this court may affirm on any basis supported by the record);
Beaulieu v. Ludeman, 690 F.3d 1017, 1024 (8th Cir. 2012) (summary judgment
reviewed de novo); Malady v. Crunk, 902 F.2d 10, 11-12 (8th Cir. 1990) (conviction
is complete defense to § 1983 claim that plaintiff was arrested without probable
cause); see also Brown v. Willey, 391 F.3d 968, 969 (8th Cir. 2004) (per curiam)
(where state circuit court to which defendants appealed for trial de novo eventually
dismissed charges for lack of speedy trial, initial convictions were nevertheless
sufficient to prove probable cause because they were not subsequently overturned
upon finding of innocence following trial on the merits); Sundeen v. Kroger, 133
S.W.3d 393, 394, 396-98 (Ark. 2003) (judgment of conviction by court of competent
jurisdiction--even if later reversed--is conclusive evidence of existence of probable
cause; holding that initial guilty verdict in Arkansas district court was unaffected by
eventual nolle prossing of charges, and thus summary judgment was correct because


      1
       The Honorable Brian S. Miller, Chief Judge, United States District Court for
the Eastern District of Arkansas.

                                         -2-
without lack of probable cause, plaintiff could not establish elements of malicious
prosecution).

      Accordingly, we affirm the judgment. See 8th Cir. R. 47B. We also grant
appellees’ motion to strike.
                       ______________________________




                                        -3-